Citation Nr: 1633133	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-36 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the chronic residuals of frostbite of the hands and feet.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1959 to February 1961.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, the Veteran disagreed with a July 2014 rating decision that awarded an initial rating in excess of 30 percent for a depressive disorder.  The issue regarding the initial rating is being developed by the AOJ, but is not currently on appeal.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  Chronic cold injury residuals of the hands or feet were not evident during service or thereafter, and are not shown to have been caused by any in-service event; arthritis of the hands or feet is not manifested until many years after service.  

2.  Loss of normal lordosis of the spine was noted on examination for entry into service.  

3.  The Veteran had a complaint of back pain during service, but there was no chronic increase in severity of any low back pathology during service.  

4.  On examination for separation from service, clinical evaluation of the spine was normal.  

5.  Degenerative disc disease of the lumbar spine was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  


CONCLUSIONS OF LAW

1.  Chronic cold injury residuals was neither incurred in nor aggravated by service nor may arthritis of the hands and feet be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Preexisting loss of normal lordosis of the spine was not aggravated by service.  38 U.S.C.A § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

3.  Degenerative disc disease of the lumbar spine was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in May and December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  It is noted that in response to a request to the Social Security Administration (SSA) for medical records utilized in a disability determination, SSA responded that no records were available.  The Veteran was afforded a VA medical examination in November 2010.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records, to include the Veteran's lay statements and history.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306.  

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Residuals of Frostbite of the Hands and Feet

The Veteran contends that he sustained cold injuries of both of his hands and feet during service.  While stationed in Germany he recalls working on a vehicle late into the night and an accident caused him to become pinned under a transmission in freezing cold temperatures.  He was not able to free himself and was eventually liberated by a First Sergeant who ordered him not to go on sick call because it had been inappropriate for him to have been working by himself so late into the night.  He states that he sustained cold injuries of the hands and feet at that time.  

Review of the Veteran's STRs includes the examination for entry into active duty, which showed no pertinent abnormality.  STRs show no complaint or manifestation of a cold injury of either hand or foot.  The STRs do show treatment for synovitis and neuritis of the right hand in August 1960.  On examination for separation from service, the Veteran did not report having had a cold injury.  On examination, swelling at the base of the joint of the right middle finger which was noted.  

Post-service treatment records include treatment records dated from October 1998 that do not include complaints or treatment for hand or foot disabilities.  Of note are normal X-ray studies of the feet dated in December 2001. 

An examination was conducted by VA in November 2010.  At that time, the examiner related the Veteran's history of being pinned under a truck for several hours during service when the Veteran stated that he sustained a cold injury of the hands and feet.  It was noted that the Veteran could not recall the temperature or whether he had blistering, blanching, or color alteration of the hands or feet.  It was noted that review of the Veteran's STRs were silent for a report or treatment for cold injuries of the hand and feet.  The examiner stated that STR entries were not consistent with residuals of a cold injury.  The Veteran related that he had developed hand and foot pain over the past four years that he attributed to the cold injury in service.  He was not currently having active treatment for the hands or feet.  Review of medical history showed no cold related hospitalization, surgery, trauma or neoplasm.  

On physical examination, the skin of the hands and feet was noted to be normal.  The Veterans hands demonstrated normal clinical contour, full range of all fingers to the distal palmar crease, and full opposition the thumb to the little finger of both hands.  Forearm circumference was 28 cm bilaterally and biceps circumference was 32 cm bilaterally.  Grip was to 40 lbs. bilaterally.  There was no fatigueability with rapid grip exchange, normal two point discrimination, negative atrophy, and negative tinel signs.  Nail beds were normal and there was good capillary refill.  Skin turgor was normal.  X-ray studies of the hands showed advanced destructive degenerative arthritis of the first carpometacarpal joint of the left hand, an old well healed boxer's fracture of the right fifth metacarpal, and bilateral mild degenerative arthritic changes in the distal interphalangeal joints of both hands.  Studies of the feet showed  early degenerative joint disease of the first metatarsal phalangeal joint right foot and no significant arthritic changes of the left foot.  

The diagnoses were bilateral osteoarthritis of the hands and feet secondary to normal expected aging outcome.  There was no evidence of residuals of cold injury.  

The examiner was asked to opine whether the Veteran's current bilateral hand and feet symptoms were caused by, or a result of cold exposure in service.  In response, the examiner stated that the current symptoms were not caused by or a result of cold exposure while being pinned under a truck.  The rationale was that the Veteran's current symptoms were consistent with expected normal aging outcomes and there were no objective findings of residuals of cold injuries in that there was normal skin turgor, and normal nail beds etc.  The examiner stated that the opinion was based on current orthopedic literature as to establishing causation.  

The Board finds that chronic cold injury residuals of the hands or feet were not evident during service or thereafter, and are not shown to have been caused by any in-service event.  In this regard, it is noted that the STRs show no complaints or manifestations of residuals of cold injuries of any of his extremities.  While the Board notes the Veteran's lay statements regarding the incurrence of such injuries while in service, on examination for separation from service no cold injury residuals were described.  Significantly, the only medical opinion in the record that relates to the issue is that any current disability of either foot or hand is age related and not a residual of a cold injury.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board's finding is further supported by the lack of post-service evidence showing complaints of hand or foot disability for over four decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  It is noted that on examination in November 2010, the Veteran stated that his hand and foot disability was of approximately four years duration.  Thus, the lack of any evidence of complaints, symptoms, or findings for over four decades between the period of active service and his first report of disability is itself evidence which tends to show that any cold injury residuals did not have their onset in service or for years thereafter.  

For these reasons, a preponderance of the evidence is against the Veteran's claim for service connection for residuals of cold injuries of the hands or feet, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Degenerative Joint Disease of the Lumbar Spine

The Veteran contends that service connection should be established for degenerative joint disease of the lumbar spine that he asserts is the result of the incident in which he was pinned under a motor vehicle while working in the motor pool during service.  

Review of the Veteran's STRs shows that on examination for entry into active duty, clinical evaluation of the spine was abnormal.  The examination report noted loss of lordosis of the lumbar spine.  (Loss of lordosis refers to abnormal curvature of the spine as viewed from the side.  Dorland's Illustrated Medical Dictionary 960 (28th ed. 1994)).  STRs include one complaint of back pain in December 1959.  At that time, it was reported for clinical purposes that the Veteran had been involved in a motor vehicle accident (MVA) one year earlier (prior to entry into service).  There were no further complaints or manifestations of a lumbar spine disability demonstrated in the STRs.  On examination for separation from service, clinical evaluation of the spine was normal.  

Post service medical evidence includes an October 1998 X-ray study that showed narrowing at L5-S1 with degenerative changes.  Additional treatment records show that the Veteran had complaints of low back pain in February 2000 at which time he stated that it was of one year duration.  Additional records show that the Veteran continues to have complaints of low back pain.  

Several lay statements have been received by VA in 2010 from the Veteran's friends and family.  They all indicate their observation of the Veteran's deteriorating physical condition.  Two recall the Veteran's report of back injury while he was on active duty.  

An examination was conducted by VA in November 2010.  After review of the record, the examiner noted that the Veteran had reported to sick call with complaints of back pain when no definitive diagnosis was given.  The records did not coincide with the history of injury as described by the Veteran in that there was no documentation of him having been pinned under a truck, but that he had been hit by an automobile.  The Veteran stated that this was an error in that he had not been struck by a car, but had been pinned under a truck.  The Veteran gave a history of a lumbar laminectomy after service and had undergone further surgery, a lower lumbar fusion, five years after the initial surgery.  He stated that he broke his fusion mass when he fell off a roof in 1992.  X-ray studies showed extensive degenerative changes in the sacroiliac joints and the lower segments of the lumbar spine with probable effusion on the right side from L4 downward.  The disk spaces between L4-5 and L5-S1 both appeared narrowed and most likely represented advanced degenerative changes.  The diagnosis was lumbar disc disease with bilateral lower extremity mild L4 radiculopathy and moderate mechanical low back pain.  

The examiner opined that the Veteran's current lumbar disc disease with bilateral lower extremity radiculopathy and moderate mechanical low back pain was not caused by, or a result of, an injury pattern while in service, including a history of being pinned under a truck while on active duty.  The rationale was that the Veteran underwent a laminectomy and subsequent follow-up fusion far removed from active duty.  This was considered to mark the onset of current lumbar disc disease.  The documentation in service was not sufficient to establish causation to the described inservice event and the Veteran's disc disease advanced post surgeries in the private sector times two.  This was further compounded by a fall of a roof in 1992 breaking the fusion mass.  The opinion was based on current orthopedic literature as to establishing causation.  

The Board first notes that on examination for entry into service, the Veteran was noted to have abnormal spinal lordosis.  While service connection may be established based on aggravation in such cases, the STRs show only one instance of back pain in December 1959 when it was reported that the Veteran had been involved in an MVA one year earlier.  While the Veteran has stated that this refers to the incident when he was pinned under a vehicle while working, he also stated that this occurred while he was stationed in Germany.  The record shows that he was not transferred to Europe until April 1960.  Significantly, clinical evaluation of the spine at separation from service was normal, without mention of abnormal lordosis.  As such, the Board finds that there is no indication in the record of any increase in severity of the preexisting low back disability and aggravation is not demonstrated.  

The Veteran's main contention is that he sustained a back injury in an accident while he was stationed in Germany and pinned under a vehicle on which he was working for several hours.  There is no record of the occurrence of the accident.  There is also the above noted historical inconsistency that causes the Board to question its incurrence.  However, even if the occurrence of the accident were accepted, there is no basis to find that the current degenerative disc disease of the lumbar spine is related to an accident that occurred while the Veteran was on active duty.  The VA examiner who reviewed the record in November 2010 found that the Veteran's current back disabilities were the result of incidents that occurred after discharge from service, including a reported fall from a roof in 1992.  Given this medical opinion, and the fact that there are no documented complaints of a low back disorder from the Veteran's discharge from service until 1998 when arthritis is first manifested, the Board can find no basis for an award of service connection.  See Maxson 230 F.3d 1330.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for degenerative disc disease of the lumbar spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the chronic the residuals of frostbite of the hands and feet are denied.  

Service connection for degenerative disc disease of the lumbar spine is denied.  


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


